DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Supplemental Amendment filed on 12/17/2021, which replaces amendment filed on 12/17/2021 (see first paragraph on page 11 of REMARKS filed 12/17/2021).
Claims 1, 12, 15, 17 and 19-20 have been amended
There are no new or cancelled claims. Claims 1, 19 and 20 are independent.
Claims 1-20 are presented for examination and remain pending in this application.

Response to arguments regarding Claim Objections
In the non-final office Action mailed on 09/21/2021, claim 1 was objected to because of minor informalities. In the response filed on 09/07/2021, applicant amends the claim to obviate the objection. As a result, the Claim Objections made in non-final office Action mailed on 09/21/2021 is withdrawn.

Response to arguments regarding Drawing Objections
The drawings were received on 12/17/2021.  These drawings are acceptable. As a result, the Drawing Objections made in non-final office Action mailed on 09/21/2021 is withdrawn. 

Response to arguments regarding 35 U.S.C. §112 Rejections
In the non-final office Action mailed on 09/21/2021, claims 12, 15, and 17 were rejected under 35 U.S.C. § 112(b) as being indefinite. In the response filed on 09/07/2021, applicant amends the claims to obviate the respective objections. As a result, the 112(b) Rejections made in non-final office Action mailed on 09/21/2021 are withdrawn.
Response to arguments regarding 35 U.S.C. §103 Rejections
The Applicant's amendment/ arguments, see page 13-14 of REMARKS, filed 12/17/2021, with respect to Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive. In the response filed on 12/17/2021, applicant puts forth in substance that:
“Without conceding the appropriateness of the Examiner's rejection and/or rationale, Applicant has amended claim 1 and requests consideration of the claims as newly presented. It is respectfully submitted that the cited references do not teach all the features of claim 1 as presented. As amended, claim 1 recites, inter alia: 
“wherein the plurality of controllers comprise high-level controllers and low- level controllers, wherein at least one high-level controller is run at a first master node of the cloud computing system and a low-level controller is run at a worker node of the first master node of the cloud computing system, the high-level controller and low-level controller configured to control actions of the robot”
In this regard, in rejecting claim 2, the Office Action concedes that Skubch does not discloses specifics relating to a configuration of a first master node and a second master node. Thus, it is respectfully submitted that for at least this basis Skubch fails to disclose the above quoted feature. 
The Office Action indicates that Deokar makes up for the deficiencies in Skubch with regard to specifics relating the first and second master nodes. It is respectfully submitted, however, the Deokar does not disclose the use of high-level and low-level controllers as recited in the wherein clause quoted above. It is also respectfully submitted that the other references cited do not make up for the deficiencies in Skubch and Deokar.” (See page 13-14 of REMARKS, filed 12/17/2021).

In response to the applicant’s argument, it is noted that that, in rejecting claim 2 (see page 24-25 of Non-Final Rejection mailed 09/21/2021), the Office Action clearly stated, “Skubch further discloses 
In other words, the master node(s) including the database exist, and is therefore inherently also generated. Therefore, although Skubch does not explicitly recite/ disclose argued specifics of claim 2 relating to a configuration of a first master node and a second master node (i.e., master node(s) being generated), the feature(s) is/are inherent in Skubch because they exist. However, rather than invoking inherency, examiner introduced cited reference to Deokar as explicitly disclosing these functionalities of claim 2, in order to advance prosecution.
Furthermore, it is noted that the claimed functionalities of the master nodes in claim 1 and 2 are different, although related. Claim 1 pertains to “a first master node”, and “a worker node of the first master node”. While claim 2 pertains to generation of “the first master node” and “a second master node”. Claim 2 specify a further limitation of the subject matter claimed in claim 1.
Therefore, applicant’s argument that Skubch fails to disclose argued limitation/ feature of claim 1 because Skubch fails to disclose completely different limitation/ feature of claim 2 are non-persuasive.
Applicant’s argument regarding cited reference to Deokar with respect to rejection of claim 1 are considered moot, as Deokar is/was not being used to reject claim 1. Rejection of claim 1 was/is based on teachings from Skubch in view of Pathak, and Skubch is/was relied upon to teach the amended/ argued limitation of claim 1.
More explicitly, in Skubch, the plan execution engine 132 executing at the cloud node 130 determines the task allocation of plan for the robots 134 and 136 and sends the instruction to execute the task to the plan execution engines 138 and 140, respectively. Based on the received task allocation, the plan execution engines 138 and 140 sends the instructions to actuators 154 and 156, respectively, which execute the task (see [0029]). The plan execution engine executing at the autonomous robots uses behavior pool database to communicate with actuation controllers of the robot that communicate with 

Applicant's arguments for the independent claims 19 and 20 (see page 14 of REMARKS, filed 12/17/2021) appear to stem from the applicant's assertion that similarly recited claim 1 is allowable. However, as set forth above, this assertion does not hold ground, and therefore, the current rejection of record for independent claims 19 and 20 persist.

Applicant's arguments for the dependent claims 2-18 (see page 14 of REMARKS, filed 12/17/2021) appear to stem from the applicant's assertion that independent claim 1 is allowable. However, as set forth above, this assertion does not hold ground, and therefore, the current rejection of record for the dependent claims 2-18 persist.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6, 9, 13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skubch (US 20200016754 A1) in view of Pathak et al. (hereinafter, Pathak, US 20190207866 A1).

Regarding claim 1, Skubch discloses a method, comprising: 
receiving, by one or more processors (see Fig.1: 142, 144, 114 and 116; also see [0023]; one or more processors in one or more cloud nodes are also implied as plan execution engine executing at one or more cloud nodes provides additional computation capability) in a distributed system (see Fig.1:100; also see [0024] lines 1-5; portion 104 of system 100 executes a centralized controlled plan and portion 102 of the system 100 executes a decentralized controlled plan), configuration data for a plurality of controllers (see plan execution engines 132 and 138 on Fig.1) of a robot (see robot 134 on Fig.1; also see [0035]-[0043]; Before execution of the plan, the plan is modelled at the user interface 200. Modeling the plan includes defining different portions of the plan, for example, tasks, states, transitions, etc. Modeling the plan also includes defining different constraints, utility functions, behaviors, etc. Further, modeling the plan also includes selecting the plan control type, i.e., selecting whether the plan is centralized controlled or decentralized controlled… graphical user interface 200 also allows a user to graphically represent relationship between different plan elements… a graphical tool that includes the graphical user interface 200 converts the modeled plan into a code executable format that is executable by the plan execution engine; examiner also articulates that user modeled plan converted the into a code executable format that is executable by the plan execution engine implies receiving configuration data for these plan execution , wherein the distributed system (see Fig.1:100) includes at least one processor on a cloud computing system (see Fig.1:130; also see [0023]; at least one processor on a cloud computing system is implied as plan execution engine executing at one or more cloud nodes provides additional computation capability) and at least one processor on the robot (see processors 142, 144, 114 and 116 on robots 134, 136, 106 and 108 respectively on Fig.1), and wherein the configuration data includes desired states for the plurality of controllers (see [0018]-[0020]; controlling the plan execution includes determining task allocation of different tasks within the plan to different autonomous robots… a plan has to be executed by several robots, for example, mapping of several autonomous robots to several tasks and controlling plan execution includes controlling plan execution by several robots; also see [0029]; the plan execution engine 132 executing at the cloud node 130 determines the task allocation of plan for the robots 134 and 136 and sends the instruction to execute the task to the plan execution engines 138 and 140, respectively... Based on the received task allocation, the plan execution engines 138 and 140 sends the instructions to actuators 154 and 156, respectively, which execute the task; also see [0037]; examiner articulates that the different tasks within the plan allocated to autonomous robots correspond to desired states for the respective plan execution engines);
 deploying, by the one or more processors in the distributed system, the plurality of controllers (see plan execution engines 132, 138, 140, 110 and 112 on Fig.1) on the distributed system (see Fig.1:100), wherein a first controller (see Fig.1:132) of the plurality of controllers is deployed on one or more processors on the cloud computing system (see [0023] in view of Fig.1; plan execution engine 132 is implemented/ executed at one or more cloud nodes 130 of system 100) and a second controller (see Fig.1:138) of the plurality of controllers is deployed on one or more processors on the robot (see [0029] in view of Fig.1; plan execution engine 138 is implemented/ executed by processor 142 of robot 134; also see [0021]; a plan execution engine is a software module that includes logic to perform different operations required to control plan execution; examiner articulates that software/ engines executed in the distributed processors imply that the software/ engines are deployed in the distributed system); 
synchronizing, by the one or more processors in the distributed system, a cloud database on the cloud computing system (see Fig.3:306; see [0030]; the plan execution engine 132 collaborate with the plan execution engines 138 and 140 to synchronize execution of the plan; also see [0047]; plan execution engine 300 executing a centralized controlled plan at the cloud node receives the robot's state of autonomous robots executing the centralized controlled plan and stores it at the other robot's state database; examiner articulates that “other robot's state database” at the cloud node corresponds to the cloud database on the cloud computing system) with a robot database on the robot (see Fig.3:304 and/or 306; also see [0083]; a plan execution engine at a robot sends an execution result, as a periodic state update, after executing the task to the cloud node; also see [0090]; the plan execution engine at the cloud node sends a synchronization readiness message to the one of the robot and another robot when synchronized transition message is received from the robot and another robot… a synchronization readiness message indicates that the condition for synchronized transition is satisfied. Based on the broadcasted synchronization readiness message, the one of the robot and another robot terminate execution of task within a plan. Finally, the robot and another robot transition from current state to next state), the cloud database and the robot database store configuration data and current states of the first controller and configuration data and current states of the second controller (see [0045]-[0047] in view of Fig.3: 304 and 306; The plan execution engine 300 further includes a "robot's current state" database 304 that stores the current state of the robot. The "robot's current state" database 304 includes the plan state that the robot is currently inhabiting, the task allocated to the autonomous robots in this state, and the plan that the robot is executing. The plan execution engine 300 also includes "other robot's state" database 306 that includes the state of the other autonomous robots executing the plan. In this case, the "other robot's state" may include the plan, task, and state of the other autonomous robots); 
controlling, by the one or more processors in the distributed system, workload for the first controller based on the configuration data and the current states of the first controller and the configuration data and current states of the second controller (see [0029] in view of [0019]-[0020]; The plan execution engines 138 and 140 receives sensor data captured from the sensors 150 and 152, the plan execution engine 132 executing at the cloud node 130 determines the task allocation of plan for the robots 134 and 136 and sends the instruction to execute the task to the plan execution engines 138 and 140, respectively… Based on the received task allocation, the plan execution engines 138 and 140 sends the instructions to actuators 154 and 156, respectively, which execute the task; examiner articulates that the sensor data and state/ stage data of individual robots (e.g. operational state, positional state) received from the robots and synchronously stored in the plan execution engine 132 corresponds to the current states of the first controller and second controller; different tasks allocated based on the user modeled plan as determined by the plan execution engine 132 and synchronously assigned to different autonomous robots corresponds to the configuration data of the first controller and second controller; determining the task allocation of plan for the robots 134 and 136 and sending the instruction to execute the task based on the user modeled plan and the sensor/ state data correspond to controlling workload for the first controller based on configuration data and current states); and 
controlling, by the one or more processors in the distributed system, workload for the second controller based on the configuration data and the current states of the first controller and the configuration data and the current states of the second controller (see [0029] in view of [0019]-[0020]; The plan execution engines 138 and 140 receives sensor data captured from the sensors 150 and 152, respectively. The captured sensor data is send to the plan execution engine 132.… the plan execution engine 132 executing at the cloud node 130 determines the task allocation of plan for the robots 134 and 136 and sends the instruction to execute the task to the plan execution engines 138 and 140, respectively… Based on the received task allocation, the plan execution engines 138 and 140 sends the instructions to actuators 154 and 156, respectively, which execute the task);
wherein the plurality of controllers (see plan execution engines 132, 138, 140, 110 and 112 on Fig.1) comprise high-level controllers (see Fig.1:132) and low-level controllers (see Fig.1: 138, 140, 110 and 112), wherein at least one high-level controller (see Fig.1:132) is run at a first master node (see “CLOUD NODE” in Fig.1:130; also see [0023] in view of Fig.1; plan execution engine 132 is of the cloud computing system (see Fig.1:130) and a low-level controller (see Fig.1:138) is run at a worker node (see Fig.1:134) of the first master node (see “CLOUD NODE” in Fig.1:130) of the cloud computing system (see Fig.1:130), the high-level controller and low-level controller configured to control actions of the robot (see [0029]; the plan execution engine 132 executing at the cloud node 130 determines the task allocation of plan for the robots 134 and 136 and sends the instruction to execute the task to the plan execution engines 138 and 140, respectively... Based on the received task allocation, the plan execution engines 138 and 140 sends the instructions to actuators 154 and 156, respectively, which execute the task; also see [0050]; plan execution engine executing at the autonomous robots… actuation controllers of the robot that communicate with robotic hardware or software actuators execute the task; examiner articulates that since cloud node 130 distributes the instruction to execute the task to the robot, the cloud node corresponds to the first master node of the cloud computing system, and the plan execution engine 132 executing at the cloud node 130 corresponds to the claimed high-level controller running at the first master node. Examiner also articulates that since robot 134 receives the instruction to execute the task from the cloud node, the robot corresponds to the claimed worker node of the first master node, and the plan execution engine 138 executing at the robot 134 corresponds to the claimed low-level controller running at the worker node of the first master node. Examiner also articulates that the instructions from the plan execution engine(s) to actuators 154 and 156 execute the tasks, which teaches that the high-level controller and low-level controller control the actions of the robot).

NOTE: Based on the figures 1 and 3, as well as the disclosure of “plan execution engine” by Skubch (as set forth above and in [0021]) as being a software module that includes logic to perform different operations required to control plan execution, it would be inherent that such software module is/are implemented, and therefore deployed by the processors in the cloud nodes as well as the robots (also see [0023] and [0029]). Although, the limitation “deploying, by the one or more processors in the distributed system, the plurality of controllers on the distributed system, wherein a first controller of the plurality of controllers is deployed on one or more processors on the cloud computing system and a second controller of the plurality of controllers is deployed on one or more processors on the robot” is inherent in the cited reference to Skubch, examiner has not invoked inherency and has instead presented secondary art to clearly show the critical steps for deploying the controllers, in the interest of compact prosecution and advancing prosecution.

Although Skubch discloses a plan execution engine (a software module that includes logic to perform different operations required to control plan execution) implemented on the cloud node as well as the robots, Skubch does not explicitly disclose deploying, by the one or more processors in the distributed system, the plurality of controllers on the distributed system, wherein a first controller of the plurality of controllers is deployed on one or more processors on the cloud computing system and a second controller of the plurality of controllers is deployed on one or more processors on the robot.
However, Pathak explicitly discloses deploying, by the one or more processors in the distributed system, the plurality of controllers on the distributed system, wherein a first controller of the plurality of controllers is deployed on one or more processors on the cloud computing system and a second controller of the plurality of controllers is deployed on one or more processors on the robot (see [0032]; device store 122 allows a hardware developer or a hardware provider to register their devices on the cloud device platform 100 and a cloud device solution provider 116 to easily select one or more devices at the user interface 114 for provisioning and deploying the customized cloud device application 120… The application 120 bound to the deployed instance of the software service 104 is finally deployed to the cloud resource 144 and the device 140; also see [0017]-[0019]; cloud device platform also allows cloud and/or robotics developers to easily add reusable software services and devices to the shared pool of software services store and device service store, respectively. The cloud device platform also allows the cloud device solution provider to generate a customized cloud device application by selecting software services from software service store and then deploying the application to a selected device or cloud resource… application that executes at the cloud resource and/or one or more devices perform a particular action, e.g. robots that can perform actuation and sensing along with other device functionalities).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pathak with Skubch to deploy the plurality of controllers on the distributed system.
One of ordinary skill in the art would have been motivated to easily provision applications that provide a centralized control for managing several robots from a remote location (Pathak: [0016]-[0017]).

As for Claim(s) 19 and 20, the claims list all the same elements of claim 1, but in a system (see Skubch Fig.1:100) comprising a plurality of processor (see Skubch Fig.1: 142, 144, 114 and 116; also see Skubch [0023]) in a distributed system (see Skubch Fig.1:100); and a computer-readable storage medium storing instructions executable by one or more processors for performing a method (see Skubch Claim 15) form to carry out the steps of claim 1, rather than the method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claims 19 and 20.  

Regarding claim 6, Skubch (modified by Pathak) discloses the method of claim 1, as set forth above. Skubch further discloses receiving, by the one or more processors, a first message from the first controller, the first message includes an intent for the second controller (see [0029]; the plan execution engine 132 executing at the cloud node 130 determines the task allocation of plan for the robots 134 and 136 and sends the instruction to execute the task to the plan execution engines 138 and 140, respectively; instruction to execute the tasks received from plan execution engine 132 corresponds to a first message from the first controller; task allocated for plan execution engines 138 and/or 140 corresponds to intent for the second controller); 
updating, by the one or more processors, the cloud database with the intent for the second controller (see [0035]-[0043]; before execution of the plan, the plan is modelled at the user interface 200. Modeling the plan includes defining different portions of the plan, for example, tasks, states, transitions, etc. Modeling the plan also includes defining different constraints, utility functions, behaviors, etc. ; 
synchronizing, by the one or more processors, the robot database with the updated cloud database, the synchronized robot database includes the intent for the second controller (see [0030]; the plan execution engine 132 collaborate with the plan execution engines 138 and 140 to synchronize execution of the plan; also see [0083]; a plan execution engine at a robot sends an execution result, as a periodic state update, after executing the task to the cloud node; also see [0090]; the plan execution engine at the cloud node sends a synchronization readiness message to the one of the robot and another robot when synchronized transition message is received from the robot and another robot); 
accessing, by the one or more processors, the intent for the second controller stored on the robot database (see [0029]; the plan execution engine 132 executing at the cloud node 130 determines the task allocation of plan for the robots 134 and 136 and sends the instruction to execute the task to the plan execution engines 138 and 140, respectively… Based on the received task allocation, the plan execution engines 138 and 140 sends the instructions to actuators 154 and 156, respectively, which execute the task; examiner articulates that the plan/ task allocation stored on plan execution engine 300 is accessed to send the instructions to actuators 154 and 156 that execute the task); 
controlling, by the one or more processors, workload for the second controller based on the intent for the second controller (see [0029]; the plan execution engine 132 executing at the cloud node 130 determines the task allocation of plan for the robots 134 and 136 and sends the instruction to execute the task to the plan execution engines 138 and 140, respectively… Based on the received task allocation, the plan execution engines 138 and 140 sends the instructions to actuators 154 and 156, respectively, which execute the task
Regarding claim 9, Skubch (modified by Pathak) discloses the method of claim 1, as set forth above. Skubch further discloses receiving, by the one or more processors, a second message from the second controller, the second message reporting a status of the second controller (see Abstract; plan execution engine executing at a cloud node, receives sensor data captured by one or more sensors at a plurality of autonomous robots and a plan execution status of the centralized controlled plan; see [0029]; The plan execution engines 138 and 140 receives sensor data captured from the sensors 150 and 152, respectively. The captured sensor data is send to the plan execution engine 132; examiner articulates that the sensor data and/or plan execution status sent from plan execution engines of the robot to the plan execution engine at a cloud node corresponds to the status of the second controller); 
updating, by the one or more processors, the robot database with the status for the second controller (see [0027] in view of [0045]-[0046]; the plan execution engines 110 and 112 periodically sends a plan execution status that includes the task being performed by a robot and/or any sensor data captured by the sensor of the robot to other plan execution engine; the plan execution engine 300 executing at the other autonomous robots establish a communication with the plan execution engine 300 executing at the robot to receive the robot's current state… state of the other autonomous robots executing the plan is then included in "other robot's state" database 306); 
synchronizing, by the one or more processors, the cloud database with the updated robot database, the synchronized cloud database includes the status for the second controller (see [0047]; plan execution engine 300 executing a centralized controlled plan at the cloud node receives the robot's state of autonomous robots executing the centralized controlled plan and stores it at the other robot's state database); 
accessing, by the one or more processors, the status for the second controller stored on the cloud database (see [0029]; plan execution engines 138 and 140 receives sensor data captured from the sensors 150 and 152, respectively. The captured sensor data is send to the plan execution engine 132. Based on the received task allocation, the plan execution engines 138 and 140 sends the instructions to actuators 154 and 156, respectively, which execute the task; also see [0019]; task allocation to robots may ; 
controlling, by the one or more processors, workload for the first controller based on the status for the second controller (see [0029]; the plan execution engine 132 executing at the cloud node 130 determines the task allocation of plan for the robots 134 and 136 and sends the instruction to execute the task to the plan execution engines 138 and 140, respectively… Based on the received task allocation, the plan execution engines 138 and 140 sends the instructions to actuators 154 and 156, respectively, which execute the task; also see [0051]-[0053]; each of the autonomous robots and the cloud node have a plan execution engine. The process is executed by each of the plan execution engines, either alone or in collaboration with plan execution engine executing at other autonomous robots and/or cloud node). 

Regarding claim 13, Skubch (modified by Pathak) discloses the method of claim 1, as set forth above. Skubch further discloses wherein the configuration data further includes definitions for a plurality of resources each of the plurality of controllers can manipulate to perform workload (see Abstract; the one or more plan execution engines sends instructions to an actuator for executing the task included in the centralized controlled plan; also see [0072]-[0077]; In order to assign different autonomous robots to tasks within a plan, a plurality of roles definitions from the robots are received at a plan execution engine at the cloud node to execute the plan… For example, consider an order fulfillment plan that requires sorting of items, picking of items, transportation of items, and storage of items. For this plan, a sorter role, a picker role, a transporter role, and a storage role are defined for executing the different tasks in the order fulfillment plan. Each of the role requires one or more capabilities that a robot needs to have in order to execute this task… a robot with wheels may be allocated a role of "transporter"… the autonomous robots assigned to a role required for executing the task and having highest utility function is determined to be allocated to the task; examiner articulates that the actuator(s) in the robot correspond to plurality of resources manipulated by the controllers (plan execution engines) to perform workload/ tasks).

Regarding claim 16, Skubch (modified by Pathak) discloses the method of claim 13, as set forth above. Skubch further discloses generating, by the one or more processors, a conflict-resolving resource, the conflict- resolving resource including a resource, at least two requests to manipulate the resource from at least two of the plurality of controllers, and a priority level for each of the requests (see [0040]-[0041]; the graphical user interface 200 also allows a user to select a set of utility functions that defines conditions for dynamic allocation of autonomous robots to the different tasks… Each weight in the utility function represents the priority of tasks in a particular scenario; examiner articulates that a user defining/ selecting utility function with priority weights in GUI correspond to generating a conflict-resolving resource with priority levels of tasks for the scenario; "picking the item" and "delivering the item" correspond to at least two requests to manipulate the resource (robot/ actuator) from at least two of the plurality of controllers); 
generating, by the one or more processors, a conflict-resolving controller, the conflict resolving controller configured to select a request among the requests with a highest priority level (see last 3 lines of [0026]; The plan execution engine 110 and 112 share the determined task allocation with each other to determine any conflict in the determined task allocation; also see [0040]; the graphical user interface 200 also allows a user to select a set of utility functions that defines conditions for dynamic allocation of autonomous robots to the different tasks… A user can model the utility function such that more autonomous robots are assigned to the task "delivering the item" then to the task "picking the item". In this case, a utility function may provide a weight of 0.1 to the task "picking the item" and 1 to the task "delivering the item"; examiner articulates that a user defining/ selecting utility function with priority weights in GUI correspond to generating a conflict-resolving controller; more autonomous robots are assigned to the task "delivering the item" then to the task "picking the item" indicates that task "delivering , manipulate the resource based on the selected request, and pass the manipulated resource to another controller of the plurality of controllers for actuation (see [0029]; the plan execution engine 132 executing at the cloud node 130 determines the task allocation of plan for the robots 134 and 136 and sends the instruction to execute the task to the plan execution engines 138 and 140, respectively… Based on the received task allocation, the plan execution engines 138 and 140 sends the instructions to actuators 154 and 156, respectively, which execute the task).

Regarding claim 17, Skubch (modified by Pathak) discloses the method of claim 13, as set forth above. Skubch further discloses wherein each of the plurality of resources includes a current action to be executed and identifies a controller of the plurality of controllers for execution (see Abstract; tasks that are to be executed correspond to a current action to be executed; also see [0072]-[0077]; In order to assign different autonomous robots to tasks within a plan, a plurality of roles definitions from the robots are received at a plan execution engine at the cloud node to execute the plan… For example, consider an order fulfillment plan that requires sorting of items, picking of items, transportation of items, and storage of items. For this plan, a sorter role, a picker role, a transporter role, and a storage role are defined for executing the different tasks in the order fulfillment plan. Each of the role requires one or more capabilities that a robot needs to have in order to execute this task… a robot with wheels may be allocated a role of "transporter"… the autonomous robots assigned to a role required for executing the task and having highest utility function is determined to be allocated to the task; assigned tasks for the actuators are sent from the plan execution engines, which implies that the actuators can identify the plan execution engines that is sending the tasks), and wherein the plurality of resources are associated with a set of resource types that includes a first type of resource to be used by the plurality of controllers of the robot (see Abstract; the one or more plan execution engines sends instructions to an actuator for executing the task included in the centralized controlled plan; examiner articulates that the actuator in the robot is a first type of resource used by the controllers of the robot). 
Regarding claim 18, Skubch (modified by Pathak) discloses the method of claim 1, as set forth above. Skubch further discloses monitoring, by the one or more processors, changes in the current states for the first controller and changes in the current states for the second controller (see [0020]; operations for controlling plan execution, for example determining autonomous robots position based on dynamically changing conditions, has to be performed in real time; also see [0036]-[0037]; after successful execution of the sub-plans, when the task fails, or when execution of sub-plans becomes irrelevant, robot traverse from its current state to the next state; also see [0055]-[0056]; a determination is made whether a transition condition to transition the autonomous robots from initial state to next state is satisfied based on sensor data and plan execution status… When the plan execution engine determines that the execution result satisfies a transition condition then the one or more autonomous robots inhabiting the current state are transitioned to the next state);
generating, by the one or more processors, a log including changes in the current states for the first controller and changes in the current states for the second controller (see [0045]-[0047]; plan execution engine 300 executing at the other autonomous robots establish a communication with the plan execution engine 300 executing at the robot to receive the robot's current state… The plan execution engine 300 executing a centralized controlled plan at the cloud node receives the robot's state of autonomous robots executing the centralized controlled plan and stores it at the other robot's state database). 

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skubch (US 20200016754 A1) in view of Pathak et al. (hereinafter, Pathak, US 20190207866 A1) and in view of Deokar et al. (hereinafter, Deokar, US 20060053216 A1).

Regarding claim 2, Skubch (modified by Pathak) discloses the method of claim 1, as set forth above, including the distributed system (see Skubch Fig.1:100) that includes at least one processor on a cloud computing system (see Skubch Fig.1:130; also see [0023]; at least one processor on a cloud and at least one processor on the robot (see processors 142, 144, 114 and 116 on robots 134, 136, 106 and 108 respectively on Fig.1 of Skubch). In addition, Skubch further discloses cloud node(s) including the cloud database (see Skubch [0030] and [0047]), and the robot including the robot database (see Skubch Fig.3:304 and/or 306; also see [0083] and [0090]). 
NOTE: As set forth above, Skubch discloses master-worker architecture (i.e. cloud node as master node controlling robots with actuation controller as workers, which in turn control the actuators on the robot). In other words, the master node(s) including the database exist, and is therefore inherently also generated. However, in order to advance prosecution, rather than invoking inherency, examiner has introduced reference to Deokar as explicitly disclosing these functionalities of claim 2.
Skubch (modified by Pathak) does not explicitly disclose generating, by the one or more processors, a first master node on the cloud computing system, the first master node including the cloud database; generating, by the one or more processors, a second master node on the robot, the second master node including the robot database.
However, Deokar discloses generating, by the one or more processors, the first master node (see Fig.1:112; also see SEED MASTER at Fig.9:902) on the cloud computing system (see Fig.1:100; also see Abstract lines 2-7; enterprise computer network cluster includes multiple inter-connected nodes with specific roles… Master nodes administer and monitor slave nodes; also see [0012]; A master node administrates admission of nodes into the cluster, and provisions a set of slave nodes; the master node in the network cluster corresponds to the first master node generated on the cloud system), the first master node including the cloud database (see [0046]-[0063] in view of Fig.2:200; each node 200 has properties… For a node with a master role, properties may include, but are not limited to configuration data for each slave and/or policy on user session scheduling for slave nodes; also see [0119]; The invention may also be practiced in distributed computing environments where tasks are performed by local and remote processing devices that are linked); 
generating, by the one or more processors, a second master node on the robot (see MASTER ROLE at Fig.9:904 within sub-cluster 906 or cluster 900; also see [0012]; A master node administrates admission of nodes into the cluster, and provisions a set of slave nodes… slave nodes can also perform the role of master for other slave nodes; examiner articulates that slave node that perform the role of master for other slave nodes correspond to the second master node on the robot), the second master node including the robot database (see [0046]-[0063] in view of Fig.2:200; also see [0079]; The master updates a slave database and the state of the node becomes ADMITTED).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Deokar with Skubch and Pathak to generate the first master node on the cloud computing system, the first master node including the cloud database; and to generate a second master node on the robot, the second master node including the robot database.
One of ordinary skill in the art would have been motivated so that the master nodes can have a redundant system to protect the cluster when a master node fails (Deokar: [0112]).

Regarding claim 3, Skubch (modified by Pathak and Deokar) discloses the method of claim 2, as set forth above. Deokar further discloses generating, by the one or more processors, a plurality of worker nodes on the cloud computing system (see SLAVE-ONLY ROLE within cluster 900 in Fig.9), wherein the first master node (see SEED MASTER at Fig.9:902) controls the worker nodes on the cloud computing system to perform the workload for the first controller (see [0012]; A master node administrates admission of nodes into the cluster, and provisions a set of slave nodes. The master nodes provision the cluster with software images, distribute and control user sessions across slave nodes, monitor the slave node hardware and software, and provide access to shared resources over networks; the set of slave nodes in the network cluster corresponds to a plurality of worker nodes on the cloud computing system); 
generating, by the one or more processors, a plurality of worker nodes on the robot (see SLAVE-ONLY ROLE within sub-cluster 906 in Fig.9), wherein the second master node (see MASTER controls the worker nodes on the robot to perform the workload for the second controller (see [0012]; the master nodes distribute and control user sessions across slave nodes, monitor the slave node hardware and software, and provide access to shared resources over networks).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Deokar with Skubch and Pathak to generate a plurality of worker nodes on the cloud computing system, wherein the first master node controls the worker nodes on the cloud computing system to perform the workload for the first controller; and to generate a plurality of worker nodes on the robot, wherein the second master node controls the worker nodes on the robot to perform the workload for the second controller.
One of ordinary skill in the art would have been motivated so that the master node can monitor the slave nodes and then provide monitoring information regarding members of the cluster to an administrator (Deokar: [0029]).

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skubch (US 20200016754 A1) in view of Pathak et al. (hereinafter, Pathak, US 20190207866 A1) in view of Deokar et al. (hereinafter, Deokar, US 20060053216 A1) and in view of Prasad (hereinafter, Prasad, US 20120110063 A1).

Regarding claim 4, Skubch (modified by Pathak and Deokar) discloses the method of claim 3, as set forth above. Skubch (modified by Pathak and Deokar) does not explicitly disclose receiving, by the one or more processors, statuses from the worker nodes on the cloud computing system; updating, by the one or more processors, the cloud database with the received statuses; comparing, by the one or more processors, the desired states of the first controller with the received statuses; controlling, by the one or more processors, workload of the worker nodes on the cloud computing system based on the comparison.
receiving, by the one or more processors (see Fig.2:208 and 110; also see Fig.3:110), statuses from the worker nodes (see worker nodes 112 on Figs. 1-3) on the cloud computing system (see Fig.1:100; also see [0024] lines 1-4; also see last two lines of [0038]; worker nodes 112 provide status information as well as results to the master node 110); 
updating, by the one or more processors, the cloud database with the received statuses (see last two lines of [0039]; master node 110 may be configured to merge the results received from worker nodes 112 into the master state graph 236; also see [0041] lines 1-6; information regarding the results is synchronized between the master node 110 and worker nodes 112); 
comparing, by the one or more processors, the desired states of the first controller with the received statuses (see [0042]; master node 110 compares the results received from worker nodes 112, wherein such results may include partial state graphs… The master node 110 may be configured to purge duplicate jobs in the job queue 232 wherein such jobs represent portions of the dynamic web application 104 that have already been crawled / finished; examiner articulates that comparing received job status/ result to the job status indicating as already finished imply comparing received status with the desired state (i.e. job completion status) in the state graphs); 
controlling, by the one or more processors, workload of the worker nodes on the cloud computing system based on the comparison (see [0042]; master node 110 may also be configured to send purge signals to worker nodes 112, wherein the worker nodes 112 are instructed to stop working on jobs that have been determined by the master node 110 as duplicates. Such duplicate jobs may have been assigned already to other worker nodes 112, which are likely presently executing such jobs, or may have already finished).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Prasad with Skubch, Pathak and Deokar to receive statuses from the worker nodes on the cloud computing system; update the cloud database with the received statuses; compare the desired states of the first controller with the received statuses; and control workload of the worker nodes on the cloud computing system based on the comparison.


Regarding claim 5, Skubch (modified by Pathak and Deokar) discloses the method of claim 3, as set forth above, including second master node including the robot database (in Deokar, see MASTER ROLE at Fig.9:904 within sub-cluster 906 or cluster 900) and worker nodes on the robot (see SLAVE-ONLY ROLE within sub-cluster 906 in Fig.9). 
Skubch (modified by Pathak and Deokar) does not explicitly disclose receiving, by the one or more processors, statuses from the worker nodes on the robot; updating, by the one or more processors, the robot database with the received statuses; comparing, by the one or more processors, the desired states of the second controller with the received statuses; controlling, by the one or more processors, workload of the worker nodes on the robot based on the comparison.
However, as set forth above in rejecting claim 4, given a set of worker nodes and a master node, it is known in the art for such master node to perform functionalities such as receiving, by the one or more processors, statuses from the worker nodes (in Prasad, see last two lines of [0038]; worker nodes 112 provide status information as well as results to the master node 110); updating, by the one or more processors, the database with the received statuses (see last two lines of [0039]; master node 110 may be configured to merge the results received from worker nodes 112 into the master state graph 236; also see [0041] lines 1-6; information regarding the results is synchronized between the master node 110 and worker nodes 112); comparing, by the one or more processors, the desired states of the second controller with the received statuses (see [0042]; master node 110 compares the results received from worker nodes 112, wherein such results may include partial state graphs… The master node 110 may be configured to purge duplicate jobs in the job queue 232 wherein such jobs represent portions of the dynamic web application 104 that have already been crawled / finished); controlling, by the one or more processors, workload of the worker nodes based on the comparison (see [0042]; master node 110 may also be configured to send purge signals to worker nodes 112, wherein the worker nodes 112 are .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Prasad with Skubch, Pathak and Deokar to receive statuses from the worker nodes on the robot; update the robot database with the received statuses; compare the desired states of the second controller with the received statuses; and control workload of the worker nodes on the robot based on the comparison.
One of ordinary skill in the art would have been motivated to be able to purge any duplication of work observed between different worker nodes, or those that may have already finished (Prasad: [0042]).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skubch (US 20200016754 A1) in view of Pathak et al. (hereinafter, Pathak, US 20190207866 A1) and in view of Conti et al. (hereinafter, Conti, US 20190166063 A1).
Regarding claim 7, Skubch (modified by Pathak) discloses the method of claim 6, as set forth above, including receiving the first message from the first controller (see [0029]) and updating the cloud database (see [0035]-[0043]). Skubch (modified by Pathak) does not explicitly disclose prior to updating the cloud database, translating, by the one or more processors, the first message from a programming language of the first controller into a programming language of the cloud database.
Conti discloses prior to updating the cloud database, translating the first message from a programming language of the first controller into a programming language of the cloud database (see Abstract; a request is received for a first cloud resource… where the request complies with the primary schema. The request is converted into a translated request in compliance with a first native schema of the first cloud provider. The translated request is submitted to the first cloud provider; also see [0025] in view of Fig.1; examiner articulates that given the functionality of updating the cloud database as taught by Skubch-Pathak, and the functionality of translation of schema prior to accessing cloud services, as taught 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Conti with Skubch and Pathak to translate the first message from a programming language of the first controller into a programming language of the cloud database prior to updating the cloud database.
One of ordinary skill in the art would have been motivated so that the translated request is in compliance with a first native schema of the first cloud provider (Conti: [0003] and [0025]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skubch (US 20200016754 A1) in view of Pathak et al. (hereinafter, Pathak, US 20190207866 A1) and in view of Panuganti et al. (hereinafter, Panuganti, US 20150365551 A1).
Regarding claim 8, Skubch (modified by Pathak) discloses the method of claim 6, as set forth above, including controlling the workload for the second controller (see [0029]) and updating the cloud database (see [0035]-[0043]). Skubch (modified by Pathak) does not explicitly disclose prior to controlling the workload for the second controller, converting, by the one or more processors, a poll based interface for accessing the robot database to a request based interface for interacting with the second controller.
Panuganti discloses prior to controlling the workload for the second controller, converting, by the one or more processors, a poll based interface for accessing the robot database (see [0058] lines 1-2 in view of Fig.5:520; the resource server (OPS 500) includes an external API 520 that receives external REST-protocol requests 522 to access the database 512; external API 520 that receives REST-protocol requests corresponds to poll based interface) to a request based interface for interacting with the second controller (see [0059] in view of Fig.5:514; OPS 500 further includes a protocol adapter 530 that translates REST-protocol access requests 522 received at the external API 520 to non -REST-protocol access requests 534 issued to the internal API 514; internal API 514 that receives non -REST-protocol 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Panuganti with Skubch and Pathak to convert a poll based interface for accessing the robot database to a request based interface for interacting with the second controller prior to controlling the workload for the second controller.
One of ordinary skill in the art would have been motivated to eliminate the need for an application provider to supply multiple versions of the application each tailored to the features and capabilities of different device types (Panuganti: [0013]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skubch (US 20200016754 A1) in view of Pathak et al. (hereinafter, Pathak, US 20190207866 A1) and in view of Jeyaseelan et al. (hereinafter, Jeyaseelan, US 20120094637 A1).
Regarding claim 10, Skubch (modified by Pathak) discloses the method of claim 6, as set forth above. Skubch (modified by Pathak) does not explicitly disclose wherein the first message conforms to rules defined by a declarative API defined in a repository of the distributed system.
Jeyaseelan discloses wherein the first message conforms to rules defined by a declarative API, the declarative API being defined in a repository of the distributed system (see [0005]; an engine receives a notification message directed towards a mobile recipient, e.g., via a declarative API; also see [0008]; To facilitate message delivery, the engine may format the notification message for the recipient. Formatting may include shortening at least one URL of the message into data representative of that URL the pipeline exposes a declarative API to send and receive mobile messaging messages. The API provides a property to set the outgoing message content, e.g., in UNICODE, and the pipeline ensures that the correct delivery encoding is used to support the characters).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jeyaseelan with Skubch and Pathak so that the first message conforms to rules defined by a declarative API defined in a repository of the system.
One of ordinary skill in the art would have been motivated to set property to the outgoing message content (Jeyaseelan: [0030]).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skubch (US 20200016754 A1) in view of Pathak et al. (hereinafter, Pathak, US 20190207866 A1) in view of Jeyaseelan et al. (hereinafter, Jeyaseelan, US 20120094637 A1) and in view of Pitre et al. (hereinafter, Pitre, US 20190098056 A1).
Regarding claim 11, Skubch (modified by Pathak and Jeyaseelan) discloses the method of claim 10, as set forth above. Skubch (modified by Pathak and Jeyaseelan) does not explicitly disclose wherein the declarative API is independent of programming language.
Pitre discloses wherein the declarative API is independent of programming language (see [0030]; microservice contemplates a software architecture design pattern in which complex applications composed of small, independent processes communicating with each other using language-agnostic API; also see [0403]; the policy engine implemented as a microservice exposes SCIM-based REST APIs for evaluating the declarative policy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pitre with Skubch, Pathak and Jeyaseelan so that the declarative API is independent of programming language.
.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skubch (US 20200016754 A1) in view of Pathak et al. (hereinafter, Pathak, US 20190207866 A1) in view of Jeyaseelan et al. (hereinafter, Jeyaseelan, US 20120094637 A1) and in view of Vestal et al. (hereinafter, Vestal, US 20120254108 A1).
Regarding claim 12, Skubch (modified by Pathak and Jeyaseelan) discloses the method of claim 10, as set forth above. Skubch (modified by Pathak and Jeyaseelan) does not explicitly disclose wherein the declarative API includes a progress field with standardized codes, and wherein the first controller is configured to send messages for controlling unknown capabilities of the second controller based on the standardized codes.
Vestal discloses wherein the declarative API includes a progress field with standardized codes (see [0097]; The robot status profiles 220 track the current statuses for the mobile robots 295a-295n in the fleet 290 such that when a job is assigned to a selected mobile robot, the selected mobile robot is able to remain in contact with the job management system 205, via the network interface device 230 and API 234, so that the mobile robot is able to provide the job management system 205 with status updates on the progress and completion of that job. For example, if some cargo is loaded onto the mobile robot, then the mobile robot is able to transmit a status update to the job management system 205 indicating that the mobile robot's cargo hold is loaded with cargo; also see standardized codes for job states in [0171]; status update indicating progress/ completion of that job corresponds to progress field with standardized codes), and wherein the first controller is configured to send messages for controlling unknown capabilities of the second controller (see [0058]; The job management system prioritizes transportation requests, so that some requests can be handled sooner than others. The job management system is also configured to accept and queue a variety of incoming requests for the mobile robots in the fleet, including requests to have a mobile robot in the fleet… report to a single location with an unknown drop off destination, and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Vestal with Skubch, Pathak and Jeyaseelan so that the declarative API includes a progress field with standardized codes, and wherein the first controller is configured to send messages for controlling unknown capabilities of the second controller based on the standardized codes.
One of ordinary skill in the art would have been motivated to simplify the format of a queue requests and to allow all requests to be in a common format (Vestal: [0081]).

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skubch (US 20200016754 A1) in view of Pathak et al. (hereinafter, Pathak, US 20190207866 A1) and in view of Popescu et al. (hereinafter, Popescu, US 7774782 B1).

Regarding claim 14, Skubch (modified by Pathak) discloses the method of claim 13, as set forth above. Skubch (modified by Pathak) does not explicitly disclose obtaining, by the one or more processors, a first lease for the first controller for manipulating a resource of the plurality of resources, the first lease including a deadline, wherein other controllers of the plurality of controllers cannot manipulate the resource while being leased to the first controller.
Popescu discloses obtaining, by the one or more processors, a first lease for the first controller for manipulating a resource of the plurality of resources (see Col.8: lines 36-50; After a certain time, e.g., 15 seconds, load server terminates the lease between News crawler and the web host... Table 690 now contains or identifies only one lease, the lease between Image crawler and the web host…Finally, the receives a lease update request 695 from Image crawler, indicating that Image crawler needs more time to finish its job. Since there is no other web crawler competing against Image crawler for the web hosts load capacity, all the remaining load capacity (8) is granted to Image crawler; examiner articulates that Image Crawler corresponds to the first controller and web host corresponds to a resource), the first lease including a deadline (see Col.8: lines 50-54; Image crawler has an exclusive control over the web host's maximum load capacity for a limited period of time, e.g., two minutes), wherein other controllers of the plurality of controllers cannot manipulate the resource while being leased to the first controller (see Col.8: lines 50-54; Image crawler has an exclusive control over the web host's maximum load capacity for a limited period of time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Popescu with Skubch and Pathak to obtain a first lease for the first controller for manipulating a resource of the plurality of resources, the first lease including a deadline, wherein other controllers of the plurality of controllers cannot manipulate the resource while being leased to the first controller.
One of ordinary skill in the art would have been motivated to be able to manage plurality of leases (Popescu: Col.3: lines 8-9).

Regarding claim 15, Skubch (modified by Pathak) discloses the method of claim 13, as set forth above. Skubch (modified by Pathak) does not explicitly disclose obtaining, by the one or more processors, a first lease for the first controller for manipulating a resource of the plurality of resources, the first lease including a first priority level; breaking, by the one or more processors, the first lease held by the first controller, wherein another controller of the plurality of controllers holds a second lease for the resource with a second priority level higher than the first priority level.
Popescu discloses obtaining, by the one or more processors, a first lease for the first controller for manipulating a resource of the plurality of resources (see Col.8: lines 36-50; After a certain time, e.g., 15 seconds, load server terminates the lease between News crawler and the web host... Table 690 contains or identifies only one lease, the lease between Image crawler and the web host…Finally, the host load server receives a lease update request 695 from Image crawler, indicating that Image crawler needs more time to finish its job. Since there is no other web crawler competing against Image crawler for the web hosts load capacity, all the remaining load capacity (8) is granted to Image crawler; examiner articulates that Image Crawler corresponds to the first controller and web host corresponds to a resource), the first lease including a first priority level (see Col.8: lines 26-30 in view of Fig.6; Image crawler's relative priority is assigned 2); 
breaking, by the one or more processors, the first lease held by the first controller, wherein another controller of the plurality of controllers holds a second lease for the resource with a second priority level higher than the first priority level (see Col.8: lines 50-54; Image crawler has an exclusive control over the web host's maximum load capacity for a limited period of time, until there is a capacity request from another web crawler; see Col.8: lines 26-30 in view of Fig.6; another web crawler e.g. news crawler) is assigned higher relative priority of 5 while Image crawler's relative priority is assigned 2; crawler has an exclusive control until there is a capacity request from another web crawler implies that the exclusive first lease is broken for the higher priority lease request from another web crawler).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Popescu with Skubch and Pathak to obtain a first lease for the first controller for manipulating a resource of the plurality of resources, the first lease including a first priority level; and to break the first lease held by the first controller, wherein another controller of the plurality of controllers holds a second lease for the resource with a second priority level higher than the first priority level.
One of ordinary skill in the art would have been motivated to be able to manage plurality of leases (Popescu: Col.3: lines 8-9).

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al. (US 20120297249 A1) discloses a job manager responsible for translating the logical plan into the cloud adaptive physical plan.
Wen (US 20200086490 A1) teaches method and apparatus for controlling a robot, wherein the application of the local robot is synchronized to the cloud in advance.
Fox et al. (US 20200233436 A1) teaches cloud based real-time control of massive complex robots by implementing local collision avoidance algorithm.
Humphreys (US 10841152 B1) discloses on-demand cluster creation and management, wherein master node and one or more worker nodes includes a respective virtual or physical machine configured to execute the one or more containerized applications.
MATSUDA et al. (US 20190286468 A1) teaches an information processing system in which a container constituting a master node and the containers constituting the multiple slave nodes cooperate with one another and perform distributed processing.
Non-patent Literature to Book et al., "Master-Slave Manipulator Performance for Various Dynamic Characteristics and Positioning Task Parameters," in IEEE Transactions on Systems, Man, and Cybernetics, vol. 10, no. 11, pp. 764-771, Nov. 1980.
Non-patent Literature to Anand et al., "Coordination of mobile robots with master-slave architecture for a service application", Proceedings of 2014 International Conference on Contemporary Computing and Informatics, 2014 IEEE, page 539-543.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107. The examiner can normally be reached MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANDARVA KHANAL/Examiner, Art Unit 2453  
    
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453